WALLACE, JUDGE:
The claimant, Sandra S. Clemente, filed this claim requesting a refund of the 5% tax paid to the respondent as a result of the purchase of a secondhand car from Rogers Motor Sales in Parkersburg, West Virginia. The claimant was not satisfied with the automobile, and the dealer refunded her money.
It is the opinion of this Court that, since by mutual agreement between the parties the sale was nullified and the claimant’s money refunded, the tax paid in the amount of $73.75 should be refunded to the claimant. Accordingly, an award in the sum of $73.75 should be, and is hereby, made.
Award of $73.75.